DETAILED ACTION
This office action is responsive to the amendment filed 2/8/2021.  Claims 1-2, 5, 7-13, 16-21, and 24-26 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 7-13, and 16-21, and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 12, and 19 recite “planar cathode” and “planar anode.”  However, no support can be found for the cathode and anode being planar.  It is noted that the term “planar” is not found in the specification.  Further, Figures 13a-b show stimulating electrodes 22 but the drawings do not necessarily show the electrodes as “planar.”  It is further noted that paragraph 
Claims 2, 5, 7-11, 13, 16-18, 20-21, and 24-26 are rejected by virtue of dependence on claims above.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 5, 7, 9-12, 16-19, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over A) Gharib (US 2009/0054804; referred to hereafter as "Gharib-1”) in view of Minassian et al (“Neuromodulation of Lower Limb Control in Restorative Neurology,” 2012, Clinical Neurology and Neurosurgery, 114: 489-497) – cited by applicant on 3/17/2016, and Curran et al (US Pub No. 20100286784) or Pimenta et al (US Pub No. 2007/0100212). 
B) Claims 1 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pimenta et al (US Pub No. 2007/0100212) in view of Minassian et al.

A) In regard to Claim 1, Gharib-1 disclose a spinal surgical procedure the method comprising the steps of:
delivering a first stimulation signal (early stimulation of the motor cortex in brain 0111) to lumbar motor neural pathways superior via a cathode electrode 22, best seen in Figure 2 (0090-0091); and determining a first neuromuscular response data set (detected EMG responses from various lower extremity muscles), based on transmission of said first stimulation signal via an anode electrode 23, 25 (0091, 0095).
Gharib-1 disclose the cathode and anode electrodes are surface electrodes, best seen in Figure 2 (0090-0091).

Regarding claim 2, Gharib-1 additionally teaches (MEP procedure described in paragraph 0111) delivering a second stimulation signal (stimulation of one of the other lower extremity muscles) to a location that is superior and inferior to the surgical target site; and determining a second neuromuscular response data set based on transmission of said second stimulation signal.
Regarding claim 5, Gharib-1 additionally teaches the first stimulation signal is a single pulse signal (0014).
Regarding claim 7, Gharib-1 additionally teaches (Figures 1-2) delivering a second stimulation signal (subsequent stimulation steps of paragraph 0111, occurring after surgery has started) to a location that is superior and inferior to said surgical target site of said spinal surgical procedure; determining a second neuromuscular response data set, based on transmission of said second stimulation signal, wherein the first and second stimulation signals 
Regarding claim 9, Gharib-1 additionally teaches (Figures 1-2) delivering a second stimulation signal (subsequent stimulation steps of paragraph 0111, occurring after surgery has started) to a location that is superior and inferior to said surgical target site of said spinal surgical procedure; determining a second neuromuscular response data set, based on transmission of said second stimulation signal, wherein the first and second stimulation signals are directed by a control unit (12 with user input from 34; see paragraph 0086), said control unit toggleable between a user-selected alert testing mode (“MEP manual” mode as described in paragraph 0111) and user-selected threshold testing mode (“MEP auto” mode as described in paragraph 0111) and operating in the user-selected threshold testing mode, and wherein the intensity of the first and second stimulation signals are determined by the control unit (by calculation of Ithresh); receiving said first and second neuromuscular response data sets in the 
Regarding claim 10, Gharib-1 additionally teaches automatically providing a warning based on the comparing step, wherein the warning is at least one of a color code (color indicia of paragraph 0111) or an audio feedback.
Regarding claim 11, Gharib-1 additionally teaches establishing baseline responses for all muscles of interest (by establishing baseline Ithresh).

Regarding claims 1-2, 5, 7, 9-11, and 24, Gharib-1 does not teach transcutaneous, trans-abdominal stimulation of a lumbar motor nerve by adhering a planar cathode surface electrode to skin of a patient at a posterior location of the patient that is superior to a surgical target site;
adhering a planar anode surface electrode to skin of the patient at an anterior location of the patient that is superior to the surgical target site, wherein after the planar cathode surface electrode and the planar anode surface electrode have been adhered, the planar anode surface electrode has a larger surface area in contact with the patient’s skin than the planar cathode surface electrode.


In regard to Claims 1-2, 5, 7, and 9,
Minassian teach that it is well-known in the art to provide transcutaneous, trans-abdominal stimulation of a lumbar motor nerve by adhering a planar cathode surface electrode (“paravertebral electrode”) to skin of a patient at a posterior location (back) of the patient that is superior to a surgical target site (lower limbs – see description of Figure 2); adhering a planar anode surface electrode (“abdominal electrode”) to skin of the patient at an anterior location (abdominal) of the patient that is superior to the surgical target site (description of Figure 2), wherein after the planar cathode surface electrode and the planar anode surface electrode have been adhered, the planar anode surface electrode has a larger surface area in contact with the patient’s skin than the planar cathode surface electrode, best seen in Figure 2 (shows relative size) and Section 6 (“transcutaneous lumbar spinal cord stimulation for modification of altered neural control following spinal cord injury, pg. 493-494) to provide an effective electrode configuration for transabdominal stimulation as an effective manner for stimulation of a posterior spinal region.
Claim 24, Minassian et al teach wherein adhering a planar cathode surface electrode (“paravertebral electrode”) to skin of a patient at a posterior location of the patient that is superior to a surgical target site includes:

wherein adhering a planar anode surface electrode (“abdominal electrode”) to skin of the patient at an anterior location of the patient that is superior to the surgical target site includes:
adhering the planar anode surface electrode to the skin of the patient at the anterior location (abdomen) of the patient proximate the patient’s anterior abdominal midline below the patient’s umbilicus and superior to the surgical target site (lower limbs), best seen in Figure 2 (Section 6, pg. 493-494).

Curran et al teach that it is well-known in the art to establish an operative corridor to a surgical target site along a lateral, trans-psoas path (abst) during disc replacement surgery.  Curran et al also teach that it is well-known in the art that during said disc replacement surgery, it is advantageous to provide continuous and intermittent intra-operative neural monitoring to avoid injury to nerves within or adjacent the psoas muscle during the surgery (abst, 0008, 0072).  It is submitted that the time period of intra-operative includes during the surgery but before establishment of the corridor as well as during the establishing of the corridor.   
Pimenta et al a method during a spinal surgical procedure, said method comprising the steps of: 

determining a first neuromuscular response data set, based on the received transmission of said first transcutaneous, trans-abdominal stimulation signal (using anterior spine surgery access approach 0059, 0064) via an anode electrode 178, 
after determining the first neuromuscular response data set, establishing an operative corridor to a surgical target site along a lateral, trans-psoas path (abst, 0010, 0059, 0064, 0087, 0090).
Thus Pimenta et al make obvious the transcutaneous, trans-abdominal stimulation signal to the lumbar motor neural pathways via electrodes using a cathode and anode to detect the response to the stimulation signal as an effective manner of stimulating the neural pathway to detect any injury to nerves for a spinal surgery along the lateral, trans-psoas path and before establishing the operative corridor to the surgical target site.

It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the spinal stimulation taught by Gharib-1 to be the transcutaneous, trans-abdominal stimulation as taught by Minassian et al or Pimenta et al such that there is adhering in the manner above a planar cathode surface electrode to skin of a patient at a posterior location of the patient that is superior to a surgical target site; adhering a planar anode surface electrode to skin of the patient at an anterior location of the patient that is superior to the surgical target site, wherein after the planar cathode surface electrode and the planar anode surface electrode have been adhered, the planar anode surface electrode has a larger surface area in contact 
This would also provide consistently and non-invasively stimulate posterior root fibers of the 12 to S2 spinal cord segments with skin electrodes using stimulating electrodes over the paravertebral skin between the T11 and T12 spinous processes, and large reference electrodes over the lower abdomen.  Such stimulation electrodes may be used as status electrodes as they assist in determining the initial status or sensitivity of the various nerve pathways) and determine onset threshold levels and whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected as is known in the art (see par 0011-0014 & 0053 of previously cited US 2004/0199084 to Kelleher).
It would also have been obvious at the time of the invention to one of ordinary skill in the art to modify the spinal stimulation taught by Gharib-1 as modified by Minassian et al such that there is establishing an operative corridor to a surgical target site along a lateral, trans-psoas path and delivering the first stimulation signal before establishment of the operative corridor during a disc replacement spinal surgery as taught by Curran et al or Pimenta et al to provide continuous and intermittent intra-operative neural monitoring to avoid injury to nerves within or adjacent the psoas muscle during such type of spinal surgery, which would be commonly performed by Gharib-1.
B) In regard to Claim 1, Pimenta et al a method during a spinal surgical procedure, said method comprising the steps of: 
delivering a first transcutaneous, trans-abdominal stimulation signal to lumbar motor neural pathways via a cathode electrode 176, 177, and
determining a first neuromuscular response data set, based on the received transmission of said first transcutaneous, trans-abdominal stimulation signal (using anterior spine surgery access approach 0059, 0064) via an anode electrode 178, 
after determining the first neuromuscular response data set, establishing an operative corridor to a surgical target site along a lateral, trans-psoas path (abst, 0010, 0059, 0064, 0087, 0090).
Thus Pimenta et al make obvious the transcutaneous, trans-abdominal stimulation signal to the lumbar motor neural pathways via electrodes using a cathode and anode to detect the response to the stimulation signal as an effective manner of stimulating the neural pathway to detect any injury to nerves for a spinal surgery along the lateral, trans-psoas path and before establishing the operative corridor to the surgical target site.
However, Pimenta et al do not expressly disclose the process performed by adhering a planar cathode surface electrode to skin of a patient at a posterior location of the patient that is superior to a surgical target site; adhering a planar anode surface electrode to skin of the patient at an anterior location of the patient that is superior to the surgical target site, wherein after the planar cathode surface electrode and the planar anode surface electrode have been adhered, the planar anode surface electrode has a larger surface area in contact with the patient’s skin than the planar cathode surface electrode.

Claim 24, Minassian et al teach wherein adhering a planar cathode surface electrode (“paravertebral electrode”) to skin of a patient at a posterior location of the patient that is superior to a surgical target site includes:
adhering a planar cathode surface electrode to skin of a patient at the posterior location (back) of the patient over the patient’s conus medullaris at spinal level Ll-2 (Section 6, pg. 493) and superior to the surgical target site (lower limbs) with the planar cathode surface electrode being oriented over the patient’s neural foramen, best seen in Figure 2; and

adhering the planar anode surface electrode to the skin of the patient at the anterior location (abdomen) of the patient proximate the patient’s anterior abdominal midline below the patient’s umbilicus and superior to the surgical target site (lower limbs), best seen in Figure 2 (Section 6, pg. 493-494).

It would have been obvious at the time of the invention to one of ordinary skill in the art to modify Pimenta et al with Minassian et al such that there is adhering a planar cathode surface electrode to skin of a patient at a posterior location of the patient that is superior to a surgical target site; adhering a planar anode surface electrode to skin of the patient at an anterior location of the patient that is superior to the surgical target site, wherein after the planar cathode surface electrode and the planar anode surface electrode have been adhered, the planar anode surface electrode has a larger surface area in contact with the patient’s skin than the planar cathode surface electrode, as an equally as effective location and configuration for the electrodes to provide benefits desired to enable stimulation of a posterior spinal region by effective transabdominal stimulation.  
This would also provide consistently and non-invasively stimulate posterior root fibers of the 12 to S2 spinal cord segments with skin electrodes using stimulating electrodes over the paravertebral skin between the T11 and T12 spinous processes, and large reference electrodes over the lower abdomen.  Such stimulation electrodes may be used as status electrodes as 

A) Regarding claim 12, Gharib-1 teaches (Figures 1-2; paragraph 0111) a non-transitory computer-readable medium for use during a spinal surgical procedure of a patient, comprising instructions stored thereon, that when executed on a processor, perform the steps of: 
(a) delivering, by a stimulation electrode (22), a first (stimulation in paragraph 0111 to establish baseline) and second (subsequent stimulation in paragraph 0111, after surgery has started) stimulation signals to a location that is superior to a surgical target site; (b) recording, by a recording electrode (MEP recording electrodes positioned on the lower extremities), first and second responses to said first and second stimulation signals of a muscle located inferior to said surgical target site; (c) receiving said first and second responses in a control unit (12 with user input from 34; see paragraph 0086), said control unit toggleable between an alert testing mode (“MEP manual” mode as described in paragraph 0111) and a threshold testing mode (“MEP auto” mode as described in paragraph 0111); (d) automatically evaluating, by the control unit, the recorded first and second responses for at least one of: a presence and absence of said second response while operating in said alert testing mode (by evaluating responses to a given Istim); and changes, over time, to stimulation signal intensity of said first and second thresh); and (e) converting said evaluated first and second responses to a health status of neural structures of the patient for display (on 34) to a user, wherein said health status, when operating in said alert testing mode, provides a first display view (“YES” response) when said presence of said second response is found and a second display view (“NO” response) when said absence of said second response is found, and wherein said health status, when operating in said threshold testing mode, provides a third display view (color indicia corresponding to a safe difference) when the difference between said stimulation signal intensity of said first and second stimulation signals are within a pre-determined amount, and a fourth display view (color indicia corresponding to an unsafe difference) when the difference between said stimulation signal intensity of said first and second stimulation signals are not within a pre-determined amount.

Regarding claim 16, Gharib-1 additionally teaches the second display view uses a color indicator to alert a user of said absence of said second response (because the “NO” indication is displayed on display 34 in some color).
Regarding claim 17, Gharib-1 additionally teaches delivering a plurality of transcutaneous stimulation signals at timed intervals (the subsequent tests delivered throughout the procedure to determine Ithresh for each channel described in paragraph 0111).
Regarding claim 18, Gharib-1 additionally teaches establishing a baseline response for the muscle (by establishing baseline Ithresh).


Gharib-1 does not teach transcutaneous, trans-abdominal stimulation of a lumbar motor nerve with a planar cathode electrode positioned on the back of the patient and recorded with a planar anode positioned on the anterior/abdomen of a patient to determine the neuromuscular response.  Gharib also does not teach establishing an operative corridor to a surgical target site along a lateral, trans-psoas path and delivering the first stimulation signal before establishment of the operative corridor, and delivering the second stimulation signal during the establishment. Gharib-1 also does not teach while the planar cathode electrode and the planar anode electrode are adhered to the patient, the planar anode electrode has a larger surface area in contact with the patient’s skin than the planar cathode electrode.

Regarding claims 12 and 17, 
Minassian et al teach that it is well-known in the art to provide transcutaneous, trans-abdominal stimulation of a lumbar motor nerve by adhering a planar cathode surface electrode (“paravertebral electrode”) to skin of a patient at a posterior location (back) of the patient that is superior to a surgical target site (lower limbs – see description of Figure 2); adhering a planar anode surface electrode (“abdominal electrode”) to skin of the patient at an anterior location (abdominal) of the patient that is superior to the surgical target site (description of Figure 2), wherein after the planar cathode surface electrode and the planar anode surface electrode have been adhered, the planar anode surface electrode has a larger surface area in contact with the patient’s skin than the planar cathode surface electrode, best seen in Figure 2 (shows relative size) and Section 6 (“transcutaneous lumbar spinal cord stimulation for modification of 

Curran et al teach that it is well-known in the art to establish an operative corridor to a surgical target site along a lateral, trans-psoas path (abst) during disc replacement surgery.  Curran et al also teach that it is well-known in the art that during said disc replacement surgery, it is advantageous to provide continuous and intermittent intra-operative neural monitoring to avoid injury to nerves within or adjacent the psoas muscle during the surgery (abst, 0008, 0072).  It is submitted that the time period of intra-operative includes during the surgery but before establishment of the corridor as well as during the establishing of the corridor. 
Pimenta et al a method during a spinal surgical procedure, said method comprising the steps of: 
establishing an operative corridor to a surgical target site along a lateral, trans-psoas path (0010, 0059, 0064, 0087, 0090);
delivering a first transcutaneous, trans-abdominal stimulation signal to lumbar motor neural pathways superior and inferior (both direction of nerves which includes both superior and inferior direction, abst, 0010-0011, 0060) to the surgical target site of said spinal surgical procedure via a cathode electrode 176, 177 before establishment of the operative corridor to the surgical target site, wherein the cathode electrode includes a first contact surface area (0010, 0059, 0064, 0087, 0090); and

Thus Pimenta et al make obvious the transcutaneous, trans-abdominal stimulation signal to the lumbar motor neural pathways via electrodes using a cathode and anode to detect the response to the stimulation signal as an effective manner of stimulating the neural pathway to detect any injury to nerves for a spinal surgery along the lateral, trans-psoas path.
  
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the spinal stimulation taught by Gharib-1 to be the transcutaneous, trans-abdominal stimulation as taught by, Minassian et al or Pimenta et al, such that a planar cathode electrode is positioned on the back of the patient and recorded with a planar anode positioned on the anterior/abdomen of a patient to determine the neuromuscular response, the planar anode surface electrode has a larger surface area in contact with the patient’s skin than the planar cathode surface electrode, as taught by Minassian et al, as an equally as effective location and configuration for the electrodes to provide benefits desired to enable stimulation of a posterior spinal region already taught by Gharib et al, by using effective transabdominal stimulation, such that in combination, the lumbar motor nerves stimulated would be superior and inferior to the surgical site, as already taught by Gharib-1 et al.

It would also have been obvious at the time of the invention to one of ordinary skill in the art to modify the spinal stimulation taught by Gharib-1 as modified by Minassian et al such that there is establishing an operative corridor to a surgical target site along a lateral, trans-psoas path and delivering the first stimulation signal before establishment of the operative corridor during a disc replacement spinal surgery as taught by Curran et al or Pimenta et al to provide continuous and intermittent intra-operative neural monitoring to avoid injury to nerves within or adjacent the psoas muscle during such type of spinal surgery, which would be commonly performed by Gharib-1.

A) Regarding claim 19, Gharib-1 teaches (Figures 1-2; paragraph 0111) a method of neurophysiologic assessment during a spinal surgical procedure, said method comprising the steps of: 
stim), and wherein the control unit in the threshold testing mode detects changes in stimulation intensity between the first and second neuromuscular response data sets (changes in Ithresh); and automatically determining, by the neurophysiologic monitoring system, the health or status of a nerve during the spinal surgical procedure based on at least one of the alert testing mode and threshold testing mode, wherein an alert is provided in the alert testing mode if no response is detected to said second stimulation signal (“NO” response), and wherein an alert is provided in the threshold testing mode if the difference between said stimulation intensity of said first and second responses are not within a pre-determined amount (indicia corresponding to "unsafe" difference value).

Regarding claims 19, Gharib-1 does not teach transcutaneous, trans-abdominal stimulation of a lumbar motor nerve with a planar cathode electrode positioned on the back of the patient and recorded with a planar anode positioned on the anterior/abdomen of a patient to determine the neuromuscular response.  Gharib also does not teach establishing an operative corridor to a surgical target site along a lateral, trans-psoas path and delivering the first stimulation signal before establishment of the operative corridor, and delivering the second stimulation signal during the establishment.  Gharib-1 also does not teach while the planar cathode electrode and the planar anode electrode are adhered to the patient, the planar 
Minassian et al teach that it is well-known in the art to provide transcutaneous, trans-abdominal stimulation of a lumbar motor nerve by adhering a planar cathode surface electrode (“paravertebral electrode”) to skin of a patient at a posterior location (back) of the patient that is superior to a surgical target site (lower limbs – see description of Figure 2); adhering a planar anode surface electrode (“abdominal electrode”) to skin of the patient at an anterior location (abdominal) of the patient that is superior to the surgical target site (description of Figure 2), wherein after the planar cathode surface electrode and the planar anode surface electrode have been adhered, the planar anode surface electrode has a larger surface area in contact with the patient’s skin than the planar cathode surface electrode, best seen in Figure 2 (shows relative size) and Section 6 (“transcutaneous lumbar spinal cord stimulation for modification of altered neural control following spinal cord injury, pg. 493-494) to provide an effective electrode configuration for transabdominal stimulation as an effective manner for stimulation of a posterior spinal region.
Curran et al teach that it is well-known in the art to establish an operative corridor to a surgical target site along a lateral, trans-psoas path (abst) during disc replacement surgery.  Curran et al also teach that it is well-known in the art that during said disc replacement surgery, it is advantageous to provide continuous and intermittent intra-operative neural monitoring to avoid injury to nerves within or adjacent the psoas muscle during the surgery (abst, 0008, 0072).  It is submitted that the time period of intra-operative includes during the surgery but before establishment of the corridor as well as during establishing of the corridor. 

establishing an operative corridor to a surgical target site along a lateral, trans-psoas path (0010, 0059, 0064, 0087, 0090);
delivering a first transcutaneous, trans-abdominal stimulation signal to lumbar motor neural pathways superior and inferior (both direction of nerves which includes both superior and inferior direction, abst, 0010-0011, 0060) to the surgical target site of said spinal surgical procedure via a cathode electrode 176, 177 before establishment of the operative corridor to the surgical target site, wherein the cathode electrode includes a first contact surface area (abst, 0010, 0059, 0064, 0087, 0090); and
determining a first neuromuscular response data set, based on the received transmission of said first transcutaneous, trans-abdominal stimulation signal (using anterior spine surgery access approach) via an anode electrode 178, of a muscle, i.e. EMG of myotome, located inferior (both direction of nerves which includes inferior direction, abst, 0010-0011, 0060) to said surgical target site (0010, 0059, 0061, 0064, 0069, 0085, 0087, 0088, 0090).
Thus Pimenta et al make obvious the transcutaneous, trans-abdominal stimulation signal to the lumbar motor neural pathways via electrodes using a cathode and anode to detect the response to the stimulation signal as an effective manner of stimulating the neural pathway to detect any injury to nerves for a spinal surgery along the lateral, trans-psoas path.

It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the spinal stimulation taught by Gharib-1 to be the transcutaneous, trans-abdominal 
This would also provide consistently and non-invasively stimulate posterior root fibers of the 12 to S2 spinal cord segments with skin electrodes using stimulating electrodes over the paravertebral skin between the T11 and T12 spinous processes, and large reference electrodes over the lower abdomen.  Such stimulation electrodes may be used as status electrodes as they assist in determining the initial status or sensitivity of the various nerve pathways) and determine onset threshold levels and whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected as is known in the art (see par 0011-0014 & 0053 of previously cited US 2004/0199084 to Kelleher).
It would also have been obvious at the time of the invention to one of ordinary skill in the art to modify the spinal stimulation taught by Gharib-1 as modified by Minassian et al such that there is establishing an operative corridor to a surgical target site along a lateral, trans-.


Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gharib-1 in view of Minassian et al and Curran et al, or Pimenta et al, further in view of and Kaula (US Patent 6,466,817).
Gharib-1 in view of Minassian et al and Curran et al, or Pimenta et al teaches all of the elements of the current invention as stated above for claim 7 except the delivery of the second transcutaneous, trans-abdominal stimulation signal and the determining, receiving and evaluating of the second neuromuscular response data set being performed periodically.
Kaula teaches (Column 6, lines 10-14) a method of stimulating nerves and measuring and evaluating the EMG response, wherein the method is performed periodically.
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the steps of “delivering” the second transcutaneous, trans-abdominal stimulation signal and of “determining”, “receiving” and “evaluating” the second neuromuscular response data set of Gharib-1 in view of Minassian et al and Curran et al, or Pimenta et al so that these steps are performed periodically, as taught by Kaula, because periodic nerve evaluation during .


Claim 13, 20, and 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gharib-1 in view of Minassian et al and Curran et al, or Pimenta et al, further in view of Gharib (US 2009/0177112; hereafter “Gharib-2”).
Gharib-1 in view of Minassian et al and Curran et al, or Pimenta et al teaches all of the elements of the current invention as stated above for claim 12, 19 except providing an alert when a predetermined period of time has elapsed since delivering the delivering the second transcutaneous, trans-abdominal stimulation signal or providing a monophasic single pulse signal for the first and second stimulation signals.
Gharib-2 teaches (paragraph 0101) providing an alert when a predetermined period of time has elapsed since delivering an MEP stimulation.
Gharib-2 also teaches providing a series of monophasic single pulses as effective for the MEP stimulation (0073, Claim 3).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the method of Gharib-1 in view of Minassian et al and Curran et al, or Pimenta et al by further incorporating the alert taught by Gharib-2 to ensure that the operator is performing the MEP evaluation frequently enough to detect and minimize neuromuscular damage as well as have the first and second transcutaneous transabdominal stimulation signals be a monophasic single pulse as an effective form for the stimulation of Gharib-1.
Claim 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gharib-1 in view of Minassian et al and Curran et al, or Pimenta et al, OR Pimenta et al in view of Minassian et al, further in view of Gharib (US 2009/0177112; hereafter “Gharib-2”) and Stein (US Pub No.  20130076157).
In regard to Claim 25, Gharib-1 in view of Minassian et al and Curran et al, or Pimenta et al, OR Pimenta et al in combination with Minassian et al teaches all of the elements of the current invention as stated above for claim 1 including a control unit (12 with user input from 34; see paragraph 0086) as taught by Gharib-1, configured to cause transcutaneous, trans-abdominal stimulation via the cathode electrode as taught by Minassian et al or Pimenta et al above, but do not expressly disclose:
activating a first timer corresponding to a first predetermined time interval responsive to delivering trans-abdominal stimulation; responsive to the first timer indicating that the first predetermined time interval elapsed: activating a first reminder alert configured to remind a user to perform a transcutaneous nerve root test; and; activating a second timer corresponding to a second predetermined time interval; responsive to the second timer indicating that the second predetermined time interval elapsed, activating a second reminder alert configured to remind a user to perform a transcutaneous nerve root test; and responsive to detecting actuation of a start stimulation button after activating the second reminder alert, restarting the first timer and silencing the second reminder alert.
Gharib-2 teach that it is well-known in the art to activating a first timer corresponding to a first predetermined time interval responsive to delivering a stimulation (0101); responsive to the first timer indicating that the first predetermined time interval elapsed: activating a first 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gharib-1 in view of Minassian et al and Curran et al, or Pimenta et al, OR Pimenta et al in combination with Minassian et al to include activating a first timer corresponding to a first predetermined time interval responsive to delivering trans-abdominal stimulation; responsive to the first timer indicating that the first predetermined time interval elapsed: activating a first reminder alert configured to remind a user to perform a transcutaneous nerve root test, as taught by Gharib-2, wherein a transcutaneous nerve root test is taught by the stimulation of Gharib-1 as broadly as has been claimed, to effectively remind the user to perform the desired test, and then activating a second timer corresponding to a second predetermined time interval; responsive to the second timer indicating that the second predetermined time interval elapsed, activating a second reminder alert configured to remind a user to perform a transcutaneous nerve root test, as suggested by Stein et al, and since it would be advantageous to provide two reminders to the user to perform the test when the first reminder alert does not result in the test being initiated wherein Stein et al teaches the user of two time periods, and thus in combination with Gharib-2 would make obvious the use of a second timer as well as a second reminder alert in the manner already taught by Gharib-2, such that it would then be obvious to a skilled artisan that responsive to detecting actuation of 
Claim 26, Minassian et al teach the planar cathode surface electrode (“paravertebral electrode”) has a circular shape, best seen in Figure 2 (left), pg. 494; and wherein the planar anode surface electrode (“abdominal electrode”) has a square shape, best seen in Figure 2 (right), pg. 494.


Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection because applicant has not provided any specific arguments with respect to Gharib-1 or Curran et al regarding the new amendment.  Strother et al (and the previous Minassian et al) has been removed and Minassian et al (different one, see citation above) has been set forth to teach the planar anode and cathode with different surface areas.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791


/DEVIN B HENSON/Primary Examiner, Art Unit 3791